ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Demsco, 2013 IL App (3d) 120391




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DENNIS DEMSCO, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-12-0391


Rule 23 Order filed        May 7, 2013
Motion to publish
allowed                    May 24, 2013
Opinion filed              May 24, 2013


Held                       The trial court’s refusal to sentence defendant to TASC probation was an
(Note: This syllabus       abuse of discretion, since defendant met all of the eligibility requirements
constitutes no part of     for TASC probation and the trial court found that defendant was an ideal
the opinion of the court   candidate for TASC, but still did not impose such a sentence; therefore,
but has been prepared      the cause was remanded to allow such a sentence.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Will County, No. 10-CF-1199; the Hon.
Review                     Richard C. Schoenstedt, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Joel Murphy (argued), of Chuck Bretz & Associates, P.C., of Joliet, for
Appeal                     appellant.

                           James Glasgow, State’s Attorney, of Joliet (Terry A. Mertel and Dawn D.
                           Duffy (argued), both of State’s Attorneys Appellate Prosecutor’s Office,
                           of counsel), for the People.


Panel                      JUSTICE LYTTON delivered the judgment of the court, with opinion.
                           Presiding Justice Wright and Justice O’Brien concurred in the judgment
                           and opinion.



                                            OPINION

¶1          Defendant, Dennis Demsco, pleaded guilty to criminal damage to property (720 ILCS
        5/21-1(1)(a) (West 2010)). The trial court conducted a sentencing hearing and imposed a
        term of 24 months’ probation. On appeal, defendant argues that the trial court abused its
        discretion in failing to sentence him to TASC probation under the Alcoholism and Other
        Drug Abuse and Dependency Act (Act) (20 ILCS 301/40-10 (West 2010)). We reverse and
        remand for further proceedings.
¶2          On June 7, 2010, defendant, while impaired, drove his car into his girlfriend’s vehicle
        and pushed it up against a garage. He then picked up a Red Flyer wagon and broke the
        windows and side mirrors and dented the fenders of another car parked nearby. Defendant
        was arrested and charged with two counts of criminal damage to property. See 720 ILCS
        5/21-1(1)(a) (West 2010).
¶3          In September of 2011, defendant pleaded guilty to one count in the indictment and
        petitioned for the election of probation with treatment under the Act, commonly referred to
        as TASC (Treatment Alternatives for Safe Communities) probation. At the sentencing
        hearing, the trial court reviewed defendant’s criminal history and noted that he had no prior
        felony arrests or convictions. The court determined that probation would be an appropriate
        sentence. The trial court then considered two TASC reports filed in conjunction with
        defendant’s election under the Act. The first report stated that the TASC drug evaluator had
        conducted an assessment on November 16, 2011, and concluded that defendant was
        “unservicable” for TASC probation because he had successfully completed treatment prior
        to assessment for TASC services and had not used any drugs since he committed the offense.
        A revised report, submitted on January 12, 2012, stated that a TASC supervisor had
        reassessed defendant and determined that defendant was acceptable for the TASC program.
        The second report indicated that defendant met the criteria for alcohol and cocaine
        dependence and recommended office monitoring at a TASC facility because defendant had
        already completed substance abuse treatment at the New Day Center.

                                                 -2-
¶4       After considering the TASC reports and other information, the trial court found that
     defendant had a substance abuse issue dating back to 2010 and was under the influence of
     alcohol and illicit drugs at the time he committed the crime. The court noted that the revised
     TASC report stated that (1) defendant was TASC eligible, (2) defendant’s eligibility was
     based on his likelihood for rehabilitation through substance abuse treatment, (3) there
     “appeared” to be a nexus between his abuse and the crime, and (4) defendant met the
     program’s criteria for alcohol and cocaine dependence. The court further noted that “TASC
     probation should be imposed in circumstances where this Court believes that TASC
     probation would most likely be needed, be successful and, quite frankly, this Court does take
     into consideration not only [defendant’s] potential problems of abusing substances such as
     illegal drugs and alcohol, alcohol is not illegal, of course, but it is a substance, but also takes
     into account his other issues relating to his mental health.” The court then acknowledged that
     TASC services had been reduced in recent years due to “budgetary restrictions and
     limitations.”
¶5       In reaching its decision, the trial court found that defendant was a candidate for TASC,
     that he was in need of TASC services, that he was likely to successfully complete the
     services, and that he was doing “very, very well since the incident back in 2010.” It also
     found that incarceration was not necessary and that defendant was a good candidate for
     probation. The court then concluded that a sentence of probation was more appropriate than
     TASC treatment and sentenced defendant to 24 months’ probation.

¶6                                          ANALYSIS
¶7       Defendant argues that the trial court erred in denying him TASC probation under the Act
     because the court found that there was a significant relationship between the offense and
     defendant’s substance abuse and that defendant posed no serious threat to the public and was
     likely to be rehabilitated through treatment.
¶8       A defendant who is charged with or convicted of a crime and suffers from alcoholism or
     other drug addition may elect to submit to treatment by a designated TASC program. 20
     ILCS 301/40-10(a) (West 2010). Upon election, the defendant must undergo an examination
     by a designated program, which then reports to the trial court. 20 ILCS 301/40-10(b) (West
     2010). “If the court, on the basis of the [TASC] report and other information, finds that such
     an individual suffers from alcoholism or other drug addiction and is likely to be rehabilitated
     through treatment, the individual shall be placed on probation and under the supervision of
     a designated program ***.” 20 ILCS 301/40-10(b) (West 2010). A trial judge may deny
     treatment under the Act if he or she finds that (1) no significant relationship exists between
     the defendant’s addiction or alcoholism and the crime committed, or (2) the defendant’s
     imprisonment is necessary for the protection of the public. 20 ILCS 301/40-10(b) (West
     2010). The court must specify, on the record, the particular evidence, information or reasons
     that form the basis of its opinion. 20 ILCS 301/40-10(b) (West 2010). A trial court’s
     determination of a defendant’s eligibility for treatment and sentence under the Act will not
     be reversed absent a showing that the court acted in an arbitrary manner or abused its
     discretion. People v. Gernant, 242 Ill. App. 3d 833 (1993).


                                                -3-
¶9          The policy of the Act is to place individuals suffering from alcoholism or other drug
       addiction on probation and provide rehabilitative services so that those who abuse drugs may
       be restored to good health and become productive members of the community. 20 ILCS
       301/1-5 (West 2010); People v. Clark, 206 Ill. App. 3d 741 (1990); People v. Hamelin, 181
       Ill. App. 3d 350 (1989). The discretion vested in the court should be exercised with a view
       toward implementing, rather than frustrating, the strong legislative policy disclosed by the
       enactments creating the drug addiction rehabilitation program. People v. Robinson, 12 Ill.
       App. 3d 291 (1973). Although a trial court is allowed discretion in sentencing matters, it still
       has an obligation to exercise that discretion responsibly and in a manner that reflects the
       constitutional mandate that all penalties shall be determined according to the seriousness of
       the offense, with the objective of restoring the defendant to useful citizenship. Clark, 206 Ill.
       App. 3d at 745-46.
¶ 10        Here, the revised TASC report indicated that defendant was eligible to participate in the
       treatment program. The report also noted that there was a nexus between defendant’s abuse
       of alcohol and drugs and his criminal activity and that defendant was likely to be
       rehabilitated through treatment. The trial court found that all the eligibility requirements had
       been met. It reviewed the TASC reports and agreed that rehabilitation services would most
       likely be needed based on defendant’s assessed alcohol and drug abuse. The court further
       agreed that defendant was likely to successfully complete the services. In light of the trial
       court’s findings, the language of the statute mandates TASC treatment unless the trial court
       makes a specific determination that no significant relationship between defendant’s addiction
       and the crime or imprisonment is required to protect the community. The trial court made no
       such finding in this case. To the contrary, the court found that defendant was an ideal
       candidate for TASC probation and treatment. Thus, the trial court abused its discretion by
       denying defendant treatment under the Act.

¶ 11                                      CONCLUSION
¶ 12        The judgment of the circuit court of Will County is reversed and remanded to allow the
       trial court to sentence defendant to a period of TASC probation.

¶ 13       Reversed and remanded.




                                                 -4-